Citation Nr: 1339766	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from June 1969 to December 1971, including service in Vietnam.  He was discharged in December 1971 under conditions other than honorable.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that no action could be taken on his claim for service connection for diabetes mellitus because his character of discharge had been determined by VA to be under other than honorable conditions.  He also submitted a claim for service connection for posttraumatic stress disorder (PTSD).  Each claim was based on his service in Vietnam.

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in October 2006, affirmed a June 2005 Board decision in which the character of the appellant's discharge was held to be a bar to his receipt of VA compensation.  Therefore, the issue before the Board at this time is whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.

In April 2011, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in January 2012.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does currently contain evidence pertinent to the claim that is not already included in the paper claims file - namely, CAPRI records dated between 2001 and 2012.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The appellant's service treatment records reveal that he complained of nervousness in July 1971; the impression was anxiety.  He was subsequently prescribed Quaaludes.  In November 1971, he continued to seek treatment for insomnia and severe anxiety.  However, no psychiatric treatment records are included in the evidence of record.  In addition, while service personnel records for the appellant have been included in the claims file, no narrative evaluation reports are of record.  The appellant's service personnel records/narrative evaluation reports and any psychiatric treatment records might shed some light on the circumstances surrounding the actions for which the appellant was disciplined and eventually discharged.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

Furthermore, a March 2011 letter from a VA psychologist indicates that the appellant is in receipt of Social Security Administration (SSA) disability benefits based on his PTSD.  The claims file does not contain any SSA records.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the originating agency should obtain and associate with the record a copy of SSA's determination, as well as copies of all medical records underlying that determination. 

Accordingly, this case is REMANDED to the RO or the Appeals Management 

Center (AMC), in Washington, D.C., for the following actions:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant.  If any location contacted suggests other sources, those sources must be encompassed by the search.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Army narrative performance evaluation reports (including records relating to counseling letters, disciplinary actions and his other than honorable discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Undertake appropriate development to obtain a copy of any SSA disability determination for the appellant and copies of the records upon which the determination(s) was/were based.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

5.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge. 

6.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

